Opinion to issue August 18, 2005
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01209-CR
____________

JOHN RUSSELL SKILES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 10
Harris County, Texas
Trial Court Cause No. 1231730



 
MEMORANDUM  OPINION
               Because no brief had been filed for appellant, on June 13, 2005, we abated
this appeal and ordered a hearing in the trial court.  Among the issues the trial judge
was to consider was whether appellant desired to prosecute the appeal.  The trial court
conducted the hearing on June 24, 2005, and the supplemental record of that hearing
has been filed in this Court.  At the hearing, appellant stated that he wished to
withdraw this appeal.
               We order the appeal reinstated.  Appellant has not filed a written motion
to withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant’s
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).